Title: To James Madison from Thomas Auldjo, 20 July 1803 (Abstract)
From: Auldjo, Thomas
To: Madison, James


20 July 1803, Cowes. Received the laws passed at the last sessions of Congress on 9 June and JM’s 9 Apr. circular on 9 July. Has “drawn out a statement of the light dues payable on Ships putting into our Ports,” as well as of “the charges that accrue on Ships that land or take away Goods from the British ports.” “Ships putting in here either for orders, in distress, or for conveniency, are only subject to the Light duties for the Light Houses they have passed and intend to pass on the current Voyage.” Tonnage and countervailing duties apply only to ships landing or taking away goods. Quarantine duties apply only to “Ships that choose, or are obliged to get Pratick either to Land their Cargoes or repair damages—a Ship may lie at the Quarantine Ground as long as she pleases and go away to a foreign Port without getting Pratick & consequently without incurring Expence at all.” American seamen are “occasionally and unavoidably” impressed by the British, but he has no doubt “of complete Justice being at all Times meant to be done to American Citizens” by Great Britain. “False Certificates and every sort of deception … occasion much suspicion and difficulty in procuring the release of American Seamen.” War has dampened commerce. “Corn has consequently lowered and the appearance of an abundant ensuing Crop, depressed it very much indeed. Wheat is 6/6 ⅌ Bushel weighing 60 ℔s—fine Flour 44/ a 45/ ⅌ Sack of 280 ℔s.” The blockade of the Elbe River has forced several American ships to alter their destination from Hamburg to Bremen.
 

   
   RC, two copies (DNA: RG 59, CD, Southampton, vol. 1). First RC 2 pp.; in a clerk’s hand, except for last paragraph, complimentary close, and signature by Auldjo; docketed by Wagner. Second RC marked copy; docketed by Brent as received 10 Oct.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   A full transcription of this document has been added to the digital edition.

